Citation Nr: 1509853	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 20 percent for right chest shell fragment wound with retained fragment.

3.  Entitlement to an evaluation in excess of 10 percent for right arm shell fragment wound, muscle group V.  

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a superficial wound, left chest.  

5.  Entitlement to an initial rating in excess of 10 percent for left shoulder shell fragment wound.

6.  Entitlement to a compensable evaluation for residual scar from shell fragment wound, upper right abdomen.  

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee.  In a December 2011 rating decision, the RO increased the rating for PTSD to 50 percent, effective April 7, 2010 (the effective date of the grant of service connection).  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.

In November 2014, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript is associated with the claims file.

In an April 2014 statement, the Veteran claimed exposure to contaminated drinking water at Camp Lejeune (he did not specify what disorders are associated with such exposure).  A claim for disabilities associated with exposure to contaminated drinking water at Camp Lejeune has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The matter of an increased rating for PTSD is being decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD is shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is it shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The claim for an increased rating for PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, an April 2014 letter notified the Veteran of the requirements to substantiate the claim for an increased rating.  

With regard to the duty to assist, the claim's file contains the Veteran's service, VA and private treatment records as well as statements and hearing testimony in support of his claim for an increased rating.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  He was afforded VA PTSD examinations in connection with this claim in May 2010 and June 2014.  The Board finds these examinations to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for an increased rating for PTSD.

Legal Criteria, Factual Background, and Analysis

Initially, it is noted that the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

"Staged" ratings are appropriate for any increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Veteran's PTSD has not significantly changed and a uniform evaluation is warranted for the period of the appeal (i.e., since receipt of his April 7, 2010 reopened claim for service connection for PTSD).

The Veteran's service-connected PTSD is currently assigned a 50 percent rating under 38 C.F.R. § 4.130, Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under this rating criteria, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

As an initial matter, the Board notes that the Veteran is diagnosed with PTSD and depression.  The Veteran's disability picture at the time of his evaluations may have been influenced to some extent by his depression.  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  The VA examiner in June 2014 determined that it is not possible to differentiate what symptoms are attributable to each diagnosis.  Accordingly, the Board will attribute the symptoms discussed in the psychiatric evaluations to the Veteran's PTSD unless the medical evidence indicates otherwise.

The Board emphasizes, however, that considering the symptoms of the nonservice-connected disorders does not mean that those disorders are service-connected.  Nor does it mean that the diagnostic codes specific to the nonservice-connected disorders are for application.  It means only that, in the context of the diagnostic codes relevant to the actual service-connected disorder, any overlapping symptoms are to be assumed to be attributable to the service-connected disorder.

The medical evidence of record consists of VA treatment records and VA examination reports dated in May 2010 and June 2014.  The Veteran provided additional information about his PTSD symptoms through written communications (his own as well as from friends and family) and his November 2014 hearing testimony.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating.  

Letters from the Veteran's friends and family, received in May 2010, note that he has problems focusing on things that are important and dwells on the past, has crying spells because of flashbacks from his combat service, feels hopeless when talking about his flashbacks and war experiences, never goes anywhere and has problems findings items while shopping because of concentration problems.  

On May 2010 VA PTSD examination (in connection with the Veteran's claim for service connection), the examiner noted that the Veteran has been diagnosed with depressive disorder NOS (not otherwise specified) and PTSD.  The Veteran reported that he does not "get out much", has one brother with whom he has a good relationship, one good friend with whom he has regular contact and does not let anyone into his house (due to an incident when he was robbed by a supposed friend.)  He reported that he enjoys gardening and working in his yard.  The examiner described the Veteran's psychological functioning as "fair" and noted that he has some friends who appear to support and help him and some hobbies (although these tend to keep him isolated from others.)  The Veteran was clean and neatly groomed; his speech was clear and coherent; his attitude towards the examiner was cooperative, friendly, attentive and irritable; his affect was blunted and his mood was anxious and agitated.  He was unable to perform serial 7s or spell a word backward and reported that he loses his concentration easily, especially when driving.  The Veteran's orientation was intact and his thought process was unremarkable.  Regarding suicidal ideation, the Veteran reported, "down the road, if things don't work out for me."  He had no delusions, understood the outcome of behavior and was of average intelligence.  The Veteran reported poor sleep, nightmares three or four times per week and waking up feeling tired.  He reported visual hallucinations (seeing shadows in his peripheral vision), becoming easily angered (and crying when angry), good impulse control and no episodes of violence.  The examiner noted mild impairment of recent and immediate memory (the Veteran writes everything down) and mild to moderate daily PTSD symptoms, which had worsened since the Veteran's 2009 retirement.  The Veteran reported he "hardly" trusts anybody and is hypervigilant in public (keeping his eye on everybody).  The examiner noted emotional numbing in the areas of happiness and excitement.  Regarding employment, the Veteran reported that he was laid off after two accidents in which he was "almost killed."  A GAF score of 55 was assigned based on the Veteran's social isolation, history of occupational impairment and overall severity of his symptoms.  

A May 2010 VA general medical examination report notes a history of interpersonal relationship difficulties, depression, loss of control/violence potential, anxiety, sleep impairment and suicidal symptoms.  The Veteran reported that, "he has a plan that should his financial status deteriorate further he intends to commit suicide via carbon monoxide poisoning utilizing his truck."  He stated that "he does not plan to do this in the immediate future but anticipates this occurring several years down the road when he anticipated his finances worsening."  The Veteran also reported that "he cannot be around people due to severe frustration with people."  He also stated that "he does feel he gets angry enough around others to potentially injure them but attempts to maintain distance as to avoid altercations."  

VA mental health treatment records dated from September 2012 to May 2014 include findings of loss of interest in activities, mild anxiety and depressed mood and insomnia (April 2013).  The records also show that he denied hopelessness, suicidality and homicidality.  Records from September 2012 to October 2013 show GAF scores of 60.  

On June 2014 VA PTSD examination, the Veteran's psychiatric diagnoses were PTSD and depression due to a general medical condition and the examiner noted that it was not possible to differentiate what symptoms were attributable to each diagnosis.  It is noted that the Veteran had been divorced since 1979 and lives alone.  It is also noted that the Veteran has persistent and exaggerated negative beliefs or expectations, persistent negative emotional state, markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  He also had symptoms of hypervigilance, exaggerated startle response, sleep disturbance, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  It is noted that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  

During his November 2014 hearing, the Veteran testified that his PTSD symptoms prevent him from holding a job and being around people.  He recalled that an incident during his employment, when he was "pretty much buried alive," caused him to feel that "people were trying to kill [him] again."  He stated that although he is close to his only family, his brother, they "avoid issues."  The Veteran reported that his judgment has been impaired because of his PTSD (he has "done a lot of things [he] shouldn't have done"), he has anxiety, he has "already figured out" how he is going to commit suicide and he has visual hallucinations (seeing things outside that are not there).  He also reported that he has difficulty communicating because he loses his train of thought and has to be reminded to maintain his personal hygiene.  The Veteran testified that his PTSD has resulted in total occupational impairment.  The Veteran's friend testified that, during the past year and a half of their acquaintance, the Veteran has "really gone downhill" mentally and physically.  The friend also reported that the Veteran has been involved in altercations because of his impaired impulse control.

On review of the record the Board finds that the disability picture presented by the Veteran's psychiatric disability throughout approximates one of occupational and social impairment with deficiencies in most areas, and warrants the assignment of a 70 percent rating.  His VA treatment records and examination reports show that his PTSD produces occupational and social impairment as a result of suicidal ideation, depression, impaired impulse control and judgment and an inability to establish and maintain effective relationships (emotional numbing and feelings of detachment or estrangement from others).  It is also shown that he has difficulty in adapting to stressful circumstances (avoidance of issues with his brother and avoidance of people).  While VA mental health treatment records include findings that may suggest there is a lesser level of psychiatric impairment (mild anxiety and the Veteran's denial of hopelessness, suicidality and homicidality), the overall record (and the hearing testimony of the Veteran and his friend) appears to suggest otherwise.  Accordingly, and with resolution of remaining reasonable doubt in the Veteran's favor, the Board concludes that a 70 percent rating is warranted.

The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by the VA examiner and his treating mental health personnel.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout the appeal period.  38 C.F.R. § 4.7.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such psychiatric symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others (his suicidal thoughts were for "several years down the road when he anticipated his finances worsening"); intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  Although the Veteran and his friend testified that he has to be reminded to maintain his personal hygiene, an inability to perform activities of daily living is not shown.  On May 2010 examination, the Veteran was clean and neatly groomed, his speech was clear and coherent and his attitude towards the examiner was cooperative, friendly and attentive.  Consequently, the Board finds that the criteria for a schedular 100 percent rating are not met or approximated at any time during the appeal period.  

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 55 and 60 (reflecting more moderate symptoms) do not reflect total disability, so as to warrant a 100 percent rating.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  His disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 70 percent (but no higher) rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.


REMAND

During his November 2014 Travel Board hearing, the Veteran testified that his service-connected disabilities in connection with shell fragment wounds (right chest, right arm, left chest, left shoulder and upper right abdomen) have increased in severity.  [Notably, the Veteran's service-connected right chest and right arm disabilities are rated as muscle injuries and his left chest, left shoulder and upper right abdomen are rated as scars.]  He was last afforded a VA examination in connection with these claim in May 2010.  In light of the length of the intervening period since the May 2010 examination and the allegation of worsening (which he is competent to report), contemporaneous examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Further, since the May 2010 VA examination and opinion as to the Veteran's TDIU claim, service connection and an increased rating for PTSD has been granted.  On remand, an updated opinion as to the Veteran's entitlement to a TDIU rating should be obtained.  

It is noted that the Veteran's right chest shell fragment wound with retained fragment is assigned the maximum 20 percent rating for severe or moderately severe injury in connection with respiration.  However, inasmuch as he claims additional functional impairment (including movement of his right arm and painful scar), a contemporaneous examination is nevertheless warranted.  

The Veteran has testified that he receives ongoing treatment for his claimed disabilities service-connected disabilities at the VA Medical Center (VAMC) in Mountain Home, Knoxville, and Murfreesboro and has received Emergency Room treatment at the Roane Medical Center.  Updated records of such treatment may contain pertinent information and must be obtained.  VA records are constructively of record.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all providers of evaluation or treatment he has received for the disabilities remaining on appeal since April 2009 and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment that are not already associated with the record.  The attention of the RO is specifically directed to records from the Mountain Home, Knoxville, and Murfreesboro VAMCs and the Roane Medical Center Emergency Room.  

2.  After completion of the foregoing, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his service-connected (1) right chest shell fragment wound with retained fragment, (2) right arm shell fragment wound, muscle group V, (3) superficial wound, left chest, (4) left shoulder shell fragment wound, (5) residual scar from shell fragment wound, upper right abdomen and (6) entitlement to a TDIU rating.  The claims file, and copies of all pertinent records should be made available to the examiner.  Following a review of all relevant evidence from the claims file, an interview with the Veteran, an examination, and any necessary testing, the examiner should:  

(a)  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the 1) right chest shell fragment wound with retained fragment, (2) right arm shell fragment wound, muscle group V, (3) superficial wound, left chest, (4) left shoulder shell fragment wound, and (5) residual scar from shell fragment wound, upper right abdomen.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

(b)  Regarding entitlement to a TDIU rating, the examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (PTSD, now rated 70 percent; right chest, rated 20 percent; right arm, left chest and left shoulder, each rated 10 percent; and upper right abdomen scar, rated noncompensable) and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide complete rationales for all conclusions reached.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development sought above is completed, the RO should review the record and readjudicate the claims for increase and entitlement to TDIU.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


